Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-20-2006

USA v. McCray
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4257




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. McCray" (2006). 2006 Decisions. Paper 308.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/308


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                 __________

                     No. 05-4257
                     __________

          UNITED STATES OF AMERICA

                           v.

                CHARLES MCCRAY
                   a/k/a AMIN

                    Charles McCray,

                                   Appellant
                     __________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
           (D.C. Criminal No. 04-cr-00658)
     District Judge: Honorable Berle M. Schiller
                     __________

      Submitted Under Third Circuit LAR 34.1(a)
                on September 25, 2006

Before: RENDELL, CHAGARES & ROTH, Circuit Judges.

               (Filed: October 20, 2006)

                     __________

                      OPINION
                     __________
RENDELL, Circuit Judge.

              Appellant Charles McCray appeals his conviction by a jury for interstate

transportation of stolen property (a personal check) in violation of 18 U.S.C. § 2314.

McCray challenges the sufficiency of the evidence supporting his conviction.

Specifically, he argues that there was insufficient evidence indicating that the check was

stolen and insufficient evidence indicating that he was the one who committed the crime.

We have jurisdiction pursuant to 28 U.S.C. § 1291 and we will affirm.


DISCUSSION

       McCray was convicted of stealing a single personal check. In submitting his

federal tax return, the payor had neglected to write the name of the payee on the check.

The check was for more than $12,000 and the IRS received the tax documents but not the

check. The check was deposited in a PNC bank account opened by Charles McCray and

McCray was the payee. The bank account had been opened only a few days before the

check was deposited and McCray claims that someone impersonating him opened the

account. A few days later, more than $10,000 was withdrawn from the account via an in-

person appearance at the bank, and McCray’s ATM card was used to make a purchase

from K-Mart in the amount of $1,456.41.

       Under 18 U.S.C. § 2314, the Government was required to prove beyond a

reasonable doubt that the check was stolen, that it was worth $5,000 or more, that

McCray transported the check in interstate commerce, and that McCray knew at the time

                                             2
he transported it that the check had been stolen. McCray challenges two of these points

on appeal. McCray argues that the check was not stolen and that he did not knowingly

transport a stolen check.

       The jury heard that to open an account and withdraw funds from a teller, routine

security practices require confirmation of the customer’s identity with picture

identification. In this case, McCray’s driver’s license and Pennsylvania welfare access

card were presented when the account was opened. Moreover, the ATM card for the

account was mailed to McCray at his address several days after the account had been

opened. The card was then presented to the bank teller to withdraw funds.

       “We apply a particularly deferential standard of review when deciding whether a

jury verdict rests on legally sufficient evidence.” United States v. Dent, 149 F.3d 180,

187 (3d Cir. 1998). “This court must affirm the convictions if a rational trier of fact could

have found the defendants guilty beyond a reasonable doubt and the convictions are

supported by substantial evidence.” United States v. Gonzalez, 918 F.2d 1129, 1132

(3d Cir. 1990).

       Based on the facts presented, the jury could logically conclude beyond a

reasonable doubt that McCray stole the check and deposited the money in his account.

The contention that the check was “lost” and not stolen cannot be squared with the facts

that a new payee was entered on the check and that the money was deposited without the

owner’s consent or authorization. The jury could reasonably conclude that McCray



                                             3
himself–not someone impersonating him–entered his name on the check, opened the PNC

account, received the debit card at his address, and withdrew the money.

       “Only when the record contains no evidence, regardless of how it is weighted,

from which the jury could find guilt beyond a reasonable doubt, may an appellate court

overturn the verdict.” United States v. McNeill, 887 F.2d 448, 450 (3d Cir. 1989)

(quoting Brandom v. United States, 431 F.2d 1391, 1400 (7th Cir. 1970)). That standard

is certainly not met in this case. The facts presented to the jury were more than sufficient

to convict McCray. Accordingly we will AFFIRM the Judgment and Commitment Order

of the District Court.

_______________




                                             4